Citation Nr: 0936687	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-25 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1972.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which in part denied a petition to 
reopen a claim for service connection for bilateral hearing 
loss. In April 2009,          the Veteran and his spouse 
testified during a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, a transcript of which is of 
record. 


FINDINGS OF FACT

1.	A September 1996 rating decision denied service 
connection for bilateral hearing loss. The Veteran did not 
appeal from the decision.

2.	Since then, additional evidence has been obtained which 
relates to an unestablished fact necessary to substantiate 
the claim.

3.	Bilateral hearing loss was incurred due to noise 
exposure during service.


CONCLUSIONS OF LAW

1.	The September 1996 rating decision which denied a claim 
for service connection for bilateral hearing loss is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009);  38 C.F.R. §§ 
3.104(a), 20.200, 20.201 (2009).
2.	New and material evidence has been received to reopen 
the previously denied claims. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.	The criteria are met for a grant of service connection 
for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);           38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.
The Board is reopening and granting the claim on appeal of 
entitlement to service connection for bilateral hearing loss. 
Assuming, without deciding, that any error was committed as 
to implementation of the VCAA's duty to notify and assist 
provisions, this error was harmless in its application to 
adjudication of the claim, and need not be further discussed. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.





Petition to Reopen

In a September 1996 rating decision, the RO denied the 
Veteran's original claim for service connection for bilateral 
hearing loss. The basis for the denial was that         the 
Veteran's audiometric test results did not show hearing loss 
since separation from service that would qualify as a 
disability for VA purposes under 38 C.F.R. § 3.385. The RO 
also indicated reference to the lack of documentation of 
hearing loss during the Veteran's service. The Veteran did 
not file a timely notice of disagreement (NOD) to commence 
the appeal process, and the September 1996 rating decision 
therefore became final and binding on the merits. See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The additional evidence which has since been associated with 
the claims file includes the report of a September 2007 VA 
Compensation and Pension examination, the September 2008 
correspondence of Dr. A.J., a private audiologist, records of 
VA outpatient treatment, and several lay statements from the 
Veteran as well as his hearing testimony.
In particular, the September 2007 VA examination by an 
audiologist obtained findings which meet the VA regulatory 
definition of a hearing loss disability. On an audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
55
65
LEFT
25
40
50
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear. 

The preceding test results are sufficient to qualify as a 
hearing loss disability for VA purposes under 38 C.F.R. § 
3.385, and therefore establish the element of the Veteran's 
claim that was previously deficient of a present claimed 
disability. Accordingly, the claim for service connection for 
bilateral hearing loss is reopened, and the adjudication and 
disposition of the underlying claim on the merits is set 
forth below.

Service Connection for Bilateral Hearing Loss

The Board is granting this claim upon finding that when 
reasonable doubt is resolved in the Veteran's favor, there is 
sufficient competent evidence of record linking his current 
hearing loss to incidents of noise exposure during service.

The September 2007 VA examination report indicates the 
Veteran's report of hearing loss and tinnitus, with the 
aggravating factor of background noise.           The Veteran 
described a history of military noise exposure to blasts and 
explosions, to aircraft jet engine noise as a pilot, and to 
small arms fire. He denied any civilian noise exposure. 
Audiometric testing, as indicated, revealed normal to 
moderately severe (55-69 Hertz) bilateral sensorineural 
hearing loss. The VA examiner further noted his review of the 
claims file as to pertinent medical history. The audiograms 
on file indicated that the Veteran had hearing within normal 
limits when he entered military service. Testing done in 
January 1972 a few months before discharge from active duty 
and again in May 1973 one year after discharge indicated 
hearing loss which would not be considered disabling 
according to VA standards (i.e., under 38 C.F.R. § 3.385) in 
both ears. The examiner concluded that given these results,              
it was not likely that the Veteran's hearing loss was related 
to his military noise exposure. 

In September 2008 correspondence, A.J. a private audiologist, 
stated that the Veteran had been a patient in her practice 
since January 2001. The audiologist observed that the Veteran 
throughout his military service had spent significant time on 
the flight line and around jet engines, and had severe noise 
exposure during his service. It was further indicated the 
Veteran had a permanent sensorineural hearing loss, mild in 
the low frequencies and that sloped to a severe hearing loss 
in the high frequencies. The audiologist opined that although 
there was no way to prove the exact cause of hearing loss, it 
was very likely that hearing loss was a result of noise 
exposure from more than 20 years in the military. The pattern 
of the Veteran's hearing loss was considered typical of 
noise-induced hearing loss. He also had constant tinnitus 
which usually accompanied noise-induced hearing loss. 
According to the audiologist, it would be highly unlikely 
that an individual could spend over 20 years in and around 
jet aircraft without sustaining significant damage to one's 
hearing. 

The record presents a comprehensive basis to determine that 
the Veteran's current bilateral hearing loss is attributable 
to noise exposure during service. The initial September 2007 
VA examiner's opinion on file ruled out a relationship 
between hearing loss and service, given the absence of 
relevant documentation therein. However, when determining the 
etiology of hearing loss consideration is to be provided not 
only to service records, but a claimant's competent 
assertions of            in-service noise exposure. See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993); Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992). The September 2008 
private audiologist's opinion is premised upon review of 
alleged noise exposure, and provides indication of a causal 
link to service based on this, as well as the pattern of 
current high frequency sensorineural hearing loss found 
consistent with noise exposure. This opinion associates 
current hearing loss with specific occupational duties as a 
pilot and in other capacities that are verifiable through 
reference to service personnel records. On the whole, the 
September 2008 audiologist's statement presents a probative 
statement in furtherance of the issue of causation. 

These findings place the medical evidence at minimum in a 
state of relative equipoise on the matter of whether the 
Veteran's claimed bilateral hearing loss is due to an 
incident of his service. Under VA's "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). Hence, resolving all reasonable doubt in 
favor of the Veteran, the competent medical evidence 
establishes that his current hearing loss is a disability of 
service origin. 


ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.

Service connection for bilateral hearing loss is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


